Citation Nr: 1708159	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected degenerative changes of the left knee and/or service-connected degenerative changes of the right knee with residual scar (referred to hereinafter as "service-connected knee disabilities").


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Service connection for a right knee condition, a left knee condition, and a right hip condition was denied therein.  The Veteran appealed each of these determinations.  In a November 2011 rating decision, the RO granted service connection for degenerative changes of the left knee and degenerative changes of the right knee (recharacterized to include with residual scar via a February 2012 rating decision).  The benefits sought by the Veteran regarding his knees were granted, in other words.  The sole issue comprising this matter accordingly concerns his right hip.  Further review of the claims file reveals that adjudication of it cannot proceed yet.  It thus is REMANDED.  


REMAND

Although the delay entailed by a remand regarding is regrettable, Board adjudication of the Veteran's claim of entitlement to service connection for a right hip disability now would be premature.  Undertaking additional development prior thereto is the only way to ensure that the Veteran is afforded every possible consideration, as is required.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2016).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2016).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).

A few VA treatment records, which concern various disabilities including of the Veteran's right hip, dated in October 2012, are available.  Others which are pertinent dated either prior thereto or more recently may exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records, to include one in January 2006 which addresses the Veteran's hips, also are available.  Others may exist, particularly dated more recently.  The Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Opinion

If VA obtains a medical opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's entire history thus must be considered, factual premises must be accurate, and there must be a clearly and fully articulated supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

A VA medical opinion concerning the Veteran's right hip disability, diagnosed per the aforementioned available VA treatment records as degenerative changes or osteoarthritis, was rendered in July 2016.  Unfortunately, it is inadequate.  The Veteran's entire history as reflected in available records was considered.  There is no indication of any inaccurate factual premise underlying the opinion.  Finally, an explanation was provided for it.  Yet the only theory of entitlement addressed was direct service connection, even though secondary service connection is the only one alleged by the Veteran.  No consideration indeed was given as to whether or not his current diagnosis was caused by, or has been aggravated, by his service-connected knee disabilities.  Arrangements must be made for a supplemental VA medical opinion which does so.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran, but particularly those concerning his right hip.  This includes records dated prior, as well as subsequent, to those already available dated in October 2012 .  Associate all records received with the Veteran's claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran either to submit all outstanding private treatment records concerning his right hip or to provide enough information to identify and locate any such reports along with an authorization for their release to VA.  Of particular interest are records dated from January 2006 (when the one already available is dated, to present).  If the Veteran provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for an appropriate medical professional to render a supplemental opinion.  This medical professional shall review the claims file, documenting such in a report to be placed therein.  The medical professional next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability was caused by his service-connected knee disabilities, whether individually or collectively.  

A second opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability has been aggravated (permanently worsened beyond that attributable to natural progression) by his service-connected knee disabilities, whether individually or collectively, then shall be provided by the medical professional.  If any such aggravation is found, the medical professional finally shall specify its level.  

A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided by the medical professional to support each opinion.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence. A copy of, or at least a citation to, any medical literature referenced finally shall be provided by the medical professional.

4.  Lastly, readjudicate the Veteran's claim of entitlement to service connection for a right hip disability, to include as secondary to his service-connected knee disabilities.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made.  His failure to report for a VA medical examination, if one is scheduled, may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument himself or through his representative concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the United States Court of Appeals for Veterans Claims (Court) indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of your claim.  38 C.F.R. § 20.1100(b) (2016).

